Name: Commission Regulation (EC) No 635/2006 of 25 April 2006 repealing Regulation (EEC) No 1251/70 on the right of workers to remain in the territory of a Member State after having been employed in that State (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international law;  employment;  economic geography;  labour market;  labour law and labour relations
 Date Published: nan

 26.4.2006 EN Official Journal of the European Union L 112/9 COMMISSION REGULATION (EC) No 635/2006 of 25 April 2006 repealing Regulation (EEC) No 1251/70 on the right of workers to remain in the territory of a Member State after having been employed in that State (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 39(3)(d) thereof, Whereas: (1) Directive 2004/38/EC of the European Parliament and of the Council of 29 April 2004 on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States, amending Regulation (EEC) No 1612/68 and repealing Directives 64/221/EEC, 68/360/EEC, 72/194/EEC, 73/148/EEC, 75/34/EEC, 75/35/EEC, 90/364/EEC, 90/365/EEC and 93/96/EEC (1), consolidated in a single text the legislation on the free movement of citizens of the Union. Article 17 thereof includes the main elements of Commission Regulation (EEC) No 1251/70 of 29 June 1970 on the right of workers to remain in the territory of a Member State after having been employed in that State (2) and amends them by granting beneficiaries of the right to remain a more privileged status, namely that of the right of permanent residence. (2) Regulation (EEC) No 1251/70 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1251/70 is hereby repealed with effect from 30 April 2006. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2006. For the Commission VladimÃ ­r Ã PIDLA Member of the Commission (1) OJ L 158, 30.4.2004, p. 77. (2) OJ L 142, 30.6.1970, p. 24.